Case 1:20-cv-00195-LEK-RT Document 9 Filed 08/28/20 Page 1 of 3   PageID #: 20



                      UNITED STATES DISTRICT COURT

                           DISTRICT OF HAWAII

 JARED MILARE,
                                         CIV. NO. 20-00195 LEK-RT
                  Plaintiff,

      vs.

 U.S. DEPT. OF HHS, CDC,
 SAMHSA, NIH, FDA,

                  Defendants.


                 ORDER DISMISSING CASE WITH PREJUDICE

            On April 29, 2020, pro se Plaintiff Jared Milare

(“Plaintiff”) filed his Complaint for a Civil Case and an

Application to Proceed in District Court Without Prepaying Fees

or Costs (“Application”).       [Dkt. nos. 1, 3.]     On June 29, 2020,

an order was issued dismissing the Complaint without prejudice

(“6/29/20 Order”).     [Dkt. no. 7.]     The 6/29/20 Order gave

Plaintiff until August 13, 2020 to file an amended complaint

that cured the defects identified in the 6/29/20 Order.

[6/29/20 Order at 8.]      Plaintiff was warned that, if he failed

to file an amended complaint by August 13, 2020, his claims

would be dismissed with prejudice and the case would be closed.

[Id. at 7.]    The Court reserved ruling on the Application,

pending the filing and screening of the amended complaint.             [Id.

at 7-8.]
Case 1:20-cv-00195-LEK-RT Document 9 Filed 08/28/20 Page 2 of 3   PageID #: 21



             Because Plaintiff has neither filed an amended

complaint nor requested an extension of the August 13, 2020

deadline, this Court has the discretion to dismiss the Complaint

with prejudice.     See Yourish v. Cal. Amplifier, 191 F.3d 983,

988 (9th Cir. 1999) (holding that the plaintiff’s failure to

comply with a minute order setting forth the deadline to file

the amended complaint gave the district court the discretion to

dismiss the case under Fed. R. Civ. P. 41(b)).1           After weighing

the five dismissal factors set forth in Dreith v. Nu Image,

Inc., 648 F.3d 779, 788 (9th Cir. 2011),2         this Court finds that

the public interest in the expeditious resolution of this

litigation and this Court’s interest in managing the docket

strongly outweigh the policy favoring disposition of cases on

the merits.     Moreover, the defendants will not be prejudiced by


      1Fed. R. Civ. P. 41(b) states, in pertinent part: “If the
plaintiff fails to prosecute or to comply with these rules or a
court order, a defendant may move to dismiss the action or any
claim against it.”

      2   The Ninth Circuit has

             identified five factors that a district court
             must consider before dismissing a case . . . :
             (1) the public’s interest in expeditious
             resolution of litigation; (2) the court’s need to
             manage its docket; (3) the risk of prejudice to
             the other party; (4) the public policy favoring
             the disposition of cases on their merits; and
             (5) the availability of less drastic sanctions.

Dreith, 648 F.3d at 788 (citations and quotation marks omitted).


                                     2
Case 1:20-cv-00195-LEK-RT Document 9 Filed 08/28/20 Page 3 of 3   PageID #: 22



dismissal because they have neither been served nor made

appearances in this case, and there are no less drastic

alternatives available at this time.

            Plaintiff’s Complaint, which this Court previously

dismissed without prejudice, is HEREBY DISMISSED WITH PREJUDICE,

and the Application is DENIED AS MOOT.         This Court DIRECTS the

Clerk’s Office to close the case on September 14, 2020 unless

Plaintiff files a timely motion for reconsideration of this

Order as provided for in the Local Rules of Practice for the

United States District Court for the District of Hawaii.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, August 28, 2020.




JARED MILARE VS. U.S. DEPARTMENT OF HHS, ET AL; CV 20-00195;
LEK-RT; ORDER DISMISSING CASE WITH PREJUDICE



                                     3
